Citation Nr: 1403748	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-47 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran had active service from January 1942 to November 1945.  The Veteran died on May [redacted], 2008.  The appellant is the Veteran's surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).

 
FINDINGS OF FACT

1.  The Veteran died in May 2008.

2.  At the time of his death, service connection was in effect for chronic obstructive pulmonary disease (COPD) and bilateral hearing loss disability.

3.  Medical evidence of record has established that the Veteran's service-connected COPD more likely than not rendered him materially less capable of resisting the effects of other disease or injury primarily causing death, such as acute pulmonary edema, and thereby was a contributory cause of the Veteran's death.


CONCLUSION OF LAW

A service-connected disability substantially and materially contributed to the Veteran's cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death and indemnity compensation benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2013).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, service connection was established for COPD and bilateral hearing loss during the Veteran's lifetime.  He died on May [redacted], 2008.  In December 2013, a Veterans Health Administration physician, who reviewed the Veteran's pertinent history at the Board's request, opined that it is more likely than not that the Veteran's COPD rendered him materially less capable of resisting the effects of other disease or injury primarily causing death, such as acute pulmonary edema.  The Board finds that this opinion is persuasive and establishes that a service connected disability substantially and materially contributed to the Veteran's death.  Service connection is, therefore, established for the Veteran's cause of death.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


